DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-36 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2007/0134277 (‘277) in view of Handbook of Pharmaceutical Excipients, 6th Ed, 2009, pages 654-656.
‘277 teaches a liquid composition comprising d-penicillamine, in the dosage of about 0.1% to about 20% w/w with a stabilizer, preservatives in an amount of the range of about 0.001% w/w to about 2% w/w, and buffering agent to adjust the pH of the composition to a range of 2-7 (see for example, the abstract, [0001], [0060], claims 1, 9, 18, and 19). ‘277 further teaches the incorporation of other excipients such as artificial sweeteners may be present in a range of about 0.01% w/w to about 2% w/w, flavoring agent (in the concentration of 0.05% w/w to about 3% w/w), and a dispersant, in the amount of 0.01 to 10% (see for example, [0054], [0058], [0064], claims 2, 3, and 12). ‘277 teaches citric acid can be added (see [0065]).
‘277 does not expressly teach the use of the herein claimed antioxidant such as sodium metabisulfite, in the d-penicillamine composition.
Handbook of Pharmaceutical Excipients teaches the use of antioxidant such as sodium metabisulfite in oral, topical, and parenteral pharmaceutical composition. Handbook of Pharmaceutical Excipients further teaches sodium metabisulfite can also be used as a preservative. Sodium metabisulfite has antibacterial effect in acidic pH, in addition to its antioxidant effect (see page 654, Section 7).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate sodium metabisulfite into the penicillamine composition of ‘277.
One of ordinary skill in the art would have been motivated to incorporate sodium metabisulfite into the penicillamine composition of ‘277.  Since sodium metabisulfite is well-known to be an antioxidant to prevent oxidation and degradation of the compound and to be a preservative to prevent bacteria. Incorporating sodium metabisulfite would be reasonably expected to extend the product life and prevent bacterial growth in the composition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627